Appeal by claimant from a decision of the Workmen’s Compensation Board dismissing a claim. Claimant worked for the employer beginning in 1902 as a laborer, a “ chipper ” in a foundry. He was exposed to silicate dust in this work. The last such exposure occurred in 1924 when he was found suffering from silicosis and he was transferred to other work in which there was no exposure to silicate dust. In 1941 he was given employment in a washroom where he contended he was caused to be disabled because of exposure to sudden and extreme changes in temperature superimposed on his underlying silicotic condition. The board has found that the disability was not due to exposure in the washroom or other recent work for the employer, but due to silicosis contracted before the enactment of the statute authorizing payment of compensation for silicosis as an occupational disease. The statute expressly excluded prior exposures from the compensation it afforded. Upon this factual finding, which we are without power to disturb, the silicosis which caused the disability of claimant is not compensable as a matter of law. Decision affirmed, without costs. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffertian, J., taking no part.